Citation Nr: 1244351	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnesgor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.  Jurisdiction of this matter is currently with the RO in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This case was initially before the Board in February 2011, at which time it was remanded for further development.  The issues were then denied by the Board in an August 2011 decision.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of VA (Secretary) agreed to jointly remand the case in order for further development to be accomplished.  The Court vacated the Board's August 2011 denial in a June 2012 Order.  The case has been returned to the Board at this time in compliance with the June 2012 Order.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

In the Joint Motion For Remand, the parties agreed that the Board erred in failing to attempt obtaining private treatment records from the Veteran's private audiologist, Dr. L.P.C.  Thus, at this time, the Board remands in order to obtain any outstanding private treatment records.  Incidentally, the Board notes that any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The RO shall contemplate getting a new VA examination, as directed by the Joint Motion For Remand, if efforts yield any further relevant evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO shall obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that has treated the Veteran, since April 2011 and associate those documents with the claims file.

2.  The RO shall ask the Veteran to identify any private treatment or evaluation that he may have received for his claimed hearing loss and tinnitus conditions which are not already of record, including Dr. L.P.C-his private audiologist.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If records cannot be obtained and further attempts would be futile, such must be noted in the claims file, and the Veteran notified so that he can make an attempt to obtain those records on his own behalf.
3.  Following the above development, the RO shall consider whether a new VA examination, as directed by the Joint Motion For Remand, is warranted, and if so, the Veteran shall be afforded such.

4.  Thereafter, the RO shall review the claims file and readjudicate the Veteran's claims.  If the benefits sought remain denied, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and given an opportunity to respond.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

